Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 22 February 2022, in which claim 15 has been amended, and the preliminary amendment dated 17 February 2020, in which claims 11-21 have been amended, is acknowledged.
Claims 1-21 are pending in the instant application.
Claims 3, 4, 12, 16 are withdrawn, as being drawn to a non-elected species.
Claims 1-2, 5-11, 13-15, 17-21 are examined on their merits herein.
Priority
The instant application is a National Stage entry of International Application No. PCT/IB2018/056272, filed on 20 August 2018, which claims priority from U.S. Provisional Patent Application No. 62/548,324, filed on 21 August 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 February 2020 and 22 June 2021 are acknowledged and considered.
Election/Restrictions 
Applicants’ election without traverse of alpha-ketoglutarate (-KG) as the specific compound of Formula (I) to be administered in the method, and the election of Alzheimer’s disease as the specific neurodegenerative disease or disorder to be treated, for initial examination, in the reply filed on 22 February 2022, is acknowledged. 
The elected species alpha-ketoglutarate (-KG), which is synonymous with -ketoglutaric acid (Specification [0033]) 
    PNG
    media_image1.png
    162
    331
    media_image1.png
    Greyscale
, is a compound of formula (I) of claim 1 
    PNG
    media_image2.png
    153
    254
    media_image2.png
    Greyscale
 to which the following definitions apply: R1 is -OR7; R2 and R3, together with the atom to which they are bound, form an oxo; R11 = R12 = R4 = R5 = H;  R6 is -COOR7; R7 = H.
Claims 1-2, 5-11, 13-15, 17-21 read on the elected species. Claims 3, 4, 12, 16 are withdrawn, as being drawn to a non-elected species.
Because the election was made without traverse, the requirement for restriction/election is maintained and is herein made FINAL. 
Claims 1-2, 5-11, 13-15, 17-21 have been examined to the extent they read on the elected species: Alzheimer’s disease as the specific neurodegenerative disease or disorder to be treated, and alpha-ketoglutarate (-KG) as the specific compound of Formula (I) to be administered in the method, and the following objections and rejections are made below. 
Objection to the Claims
Claims 3, 4, 12, 16, while currently withdrawn, are objected to because of the following informality: they are presented in a non-compliant form. Specifically, the status identifiers for claims 3, 4, 12, 16 should read "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 6, 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 is drawn to the method of claim 1, wherein the neurodegenerative disease or disorder is a neurodegenerative disease of the central nervous system, such as Alzheimer's disease, Parkinson's disease, or Huntington disease. Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 19, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 	Appropriate correction is required.

Claims 2, 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “wherein R1 is hydrogen, -CHO, or -OR7 “, and the claim also recites “R1 is -OR7 “, which is the narrower statement of the range/limitation. Further, claim 2 recites the broad recitation “R1 is -OR7 and R7 is hydrogen, substituted or unsubstituted alkyl, or substituted or unsubstituted aryl” and claim 2 also recites “R1 is -OR7, and R7 is hydrogen” and “R1 is -OR7, and R7 is C1-20 substituted or unsubstituted alkyl”, which are the narrower statements of the range/limitation. 
Claim 6 recites the broad recitation “R11 is hydrogen, halogen, -CN, -CHO, 
-OR13, -NR14R15, or substituted or unsubstituted alkyl” and the claim also recites “R11 is hydrogen, -OR13, or -NR14R15 “, which is the narrower statement of the range/limitation. (See separate rejection above for the term “preferably”).
Similarly, claim 7 recites the broad recitation “R12 is hydrogen, halogen, -CN, -CHO, 
-OR13, -NR14R15, or substituted or unsubstituted alkyl” and the claim also recites “R12 is hydrogen, -OR13, or -NR14R15 “, which is the narrower statement of the range/limitation. (See separate rejection above for the term “preferably”).
	Claim 8 recites the broad recitation “R4, R5, and R6 are each independently hydrogen,      -CHO, -OR7, -NR8R9, -COOR7, or -CONR8R9 “ and the claim also recites “R4 is -COOR7 or        -CONR8R9, and R5 and R6 are each independently hydrogen, -CHO, -OR7, -N8R9, -COOR7, or -CONR8R9 “, and it also recites “R4 is hydrogen, -CHO, -OR7, -NR8R9, -COOR7, or -CONR8R9, and R5 and R6 are each independently hydrogen, -OR7, or -CONR8R9 “, which are the narrower statements of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 	Appropriate correction is required.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “wherein the concentration of -KG is about 1 M to about 16 mM” and the claim also recites “the concentration of -KG is about 1 M, about 10 M, about 100 M, about 500 M, about 1 mM, about 1.5 mM, about 2 mM, about 2.5 mM, about 3 mM, about 4 mM, about 5 mM, about 8 mM, about 10 mM, or about 16 mM “, which are the narrower statements of the range/limitation. The same reasoning applies to the concentrations of 2-HB,-KB, KIC and KIV listed in claim 13.
The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Further, claim 13 depends on claim 11, which depends on claim 1; claim 13 recites “the method of claim 11, wherein the concentration of -KG is […]“, yet claim 11 and claim 1 do not recite a concentration of a compound of formula I. As such, there is insufficient antecedent basis for the limitation “the concentration of -KG” of instant claim 13, in claims 11 or 1.
Appropriate correction is required.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 depends on claim 14 (which in turn depends on claim 1) and recites that the concentration of alanine is […], yet claim 14 and claim 1 do not recite a concentration of alanine. As such, there is insufficient antecedent basis for the limitation “the concentration of alanine” of instant claim 15, in claims 14 or 1.
Appropriate correction is required.

Claims 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is drawn to the method of claim 1, wherein the pharmaceutical composition comprising the compound of Formula I is formulated for oral or parenteral administration and/or the pharmaceutical composition comprising alanine is formulated for oral or parenteral administration; yet claim 1 does not recite alanine. As such, there is insufficient antecedent basis for the limitation “alanine” of instant claim 17, in claim 1.
Claim 18 is drawn to the method of claim 1, wherein the pharmaceutical composition comprising the compound of Formula I and/or the pharmaceutical composition comprising alanine is administered as a therapeutically effective amount; yet claim 1 does not recite alanine. As such, there is insufficient antecedent basis for the limitation “alanine” of instant claim 18, in claim 1.
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 5-9, 11, 13-15, 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
a method of decreasing Atoxicity and delaying paralysis in C. elegans with -KG (Figure 1), with -KB (Figure 2), with 2-hydroxybutyrate (Figure 3), with alanine (Figure 4), with KIC (Figure 5), or with pyruvate (Figure 6), or with a combination of KIC and alanine (Figures 7-15),
or for a method of preventing/reducing the risk of amyloid-beta induced cell death in neuronal cells (PC-12 cells) and in primary mouse and rat hippocampal neurons with octyl -KG (Example 2),
does not reasonably provide enablement for the treatment of the claimed full scope of a neurodegenerative disease or disorder, with said compound of formula (I), as recited in instant claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breath of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
Claim 1 is drawn to a method of treating a neurodegenerative disease or disorder in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a compound of Formula (I) or a salt thereof. Claim 9 recites that the neurodegenerative disease or disorder is a neurodegenerative disease of the CNS, such as Alzheimer’s disease, Parkinson’s disease or Huntington’s disease.
Thus, claims 1-2, 5-9, 11, 13-15, 17-21, taken together with the specification, imply that a compound of Formula I can treat any of the various types of neurodegenerative disease or disorder in a subject, or can treat the neurodegenerative diseases of the CNS listed in instant claim 9.
The claims are broader than the disclosure.  The claims encompass the treatment of any neurodegenerative disease or disorder by administration of a compound of Formula I.
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
In terms of the scope of the diseases covered, neurodegenerative diseases or disorders are extremely diverse, and fall into an assortment of categories.
The term "neurodegenerative disorders" covers an immense array of largely unrelated disorders that have different modes of action and different origins.  The term covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type (“tangle-only dementia”); progressive familiar myoclonic epilepsy; Corticodentatonigral degeneration; more than a dozen dementias collectively called "frontotemporal dementia” (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once called Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type; Neurological syphilis; Neurosarcoidosis;  Pure autonomic failure (Bradbury-Eggleston syndrome);  Friedreich ataxia and other spinocerebellar degenerations; Olivopontocerebellar atrophy (OPCA); spasmotic torticollis; Striatonigral degeneration; various types of torsion dystonia; certain spinal muscular atrophies, such as Werdnig-Hoffmann and Wohlfart-Kugelberg-Welander; Hereditary spastic paraplegia, Primary lateral sclerosis; peroneal muscular atrophy (Charcot-Marie-Tooth); Hypertrophic interstitial polyneuropathy (Dejerine-Sottas); ophthalmic disorders such as primary open-angle glaucoma (POAG) and retinitis pigmentosa; Leber's Disease; Wallerian degeneration,  and Hypertrophic interstitial polyneuropathy. 
There is the neuroacanthocytosis family, a difficult to define group of genetic disorders which includes Bassen-Kornsweig disease (abetalipoproteinemia), Familial hypobetalipoproteinemia, Chorea-acanthocytosis (ChAc), McLeod syndrome (MLS), Huntington disease–like2 (HDL2) and Pantothenate kinase–associated neurodegeneration (PKAN), FHBL1, FHBL2, Familial acanthocytosis with paroxysmal exertion-induced dyskinesias and epilepsy (FAPED), and Anderson disease. 
There is a group of Prion diseases, notably Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. 
There is another group called the Taupathy diseases, which includes Pick's disease; cortical-basal ganglionic degeneration (CBGD or CBD); progressive supranuclear palsy (PSP); Parkinsonism-dementia complex(PDC), and the amyotrophic lateral sclerosis/Parkinsonism-dementia complex(ALS-PDC). 
Another group is the Polyglutamine diseases: Huntington's disease; spinal-bulbar muscular atrophy (Kennedy's disease or SBMA),  Dentatorubral-Pallidoluysian Atrophy (DRPLA), Machado-Joseph disease (MJD, also called spinocerebellar ataxia type 3), and the other SCA diseases, viz SCA-1, SCA-2, SCA-6, and SCA-7. 
The leukodystrophies are a group of over 30 assorted genetic disorders that affect the central nervous system by disrupting the growth or maintenance of the myelin sheath. This category includes 18q-Syndrome, Acute disseminated encephalomyeolitis (ADEM), Acute Disseminated Leukoencephalitis, Acute Hemorrhagic Leukoencephalopathy,  Adrenoleukodystrophy, Adrenomyeloneuropathy (AMN), Aicardi-Goutieres Syndrome, Alexander Disease, Adult-onset Autosomal Dominant Leukodystrophy (ADLD), Autosomal Dominant Diffure Leukoencephalopathy with neuroaxonal spheroids, Autosomal Dominant late-onset leukoencephalopathy, Childhood Ataxia with diffuse CNS Hypomyelination (CACH or Vanishing White Matter Disease), Canavan Disease, Cerebral Autosomal Dominant Arteriopathy with Subcortical Infacts (CADASIL) and Leukoencephalopathy, Cerebrtendinous Xanthomatosis (CTX), Craniometaphysical dysplasia with leukoencephalopathy, Extensive Cerebral White Matter abnormality without clinical symptoms, Familial adult-onset leukodystrophy manifesting as cerebellar ataxia and dementia, Familial leukodystrophy with adult onset dementia and abnormal glycolipid storage,  Globoid Cell Leukodystrophy (Krabbe Disease), Hereditary adult onset leukodystrophy simulating chronic progressive multiple sclerosis, Lipomembranous osteodysplasia with leukodystrophy (Nasu Disease), Metachromatic Leukodystrophy, Megalencephalic leukodystrophy with subcortical cysts (MLC), Neuroaxonal leukoencephalopathy with axonal spheroids,Oculodetatoldigital Dysplasia with cerebral white matter abnormalities, Orthochromatic leukodystrophy with pigmented glia, Ovarioleukodystrophy Syndrome, Pelizaeus-Merzbacher Disease, Refsum Disease, Sjogren-Larsson Syndrome, Sudanophilic Leukodystrophy, Van der Knapp Syndrome, Vanishing White Matter Disease, X-linked Adrenoleukodystrophy (X-ALD), and the Zellweger Spectrum: Zellweger Syndrome, Neonatal Adrenoleukodystrophy, and Infantile Refsum Disease. 
The neuronal ceroid lipofuscinoses (NCLs) are the most common neurodegenerative disorders of childhood.  These are generally characterized by loss of vision, seizures, motor dysfunction leading to spastic quadriplegia, cognitive loss, and early death. Juvenile Neuronal Ceroid Lipofuscinosis (JNCL), or Batten disease is the most common of these. Different forms arise from different genes: CLN1 most commonly causes infantile onset, but also Late Infantile- and Juvenile-Onset, as well as adult-onset. There is also late infantile (CLN2), juvenile-onset disease (CLN3), and late-infantile forms (CLN5). CLN8 underlies a form of progressive myoclonic epilepsy. The adult Kufs disease appears to be associated with CLN4. There are forms of late infantile NCL that are associated with CLN7 and CLN8, and another forms associate with NCL6. Of the 9 identified so far (CLN1-9), only 6 have their gene even identified.
Neurodegeneration can arise from the attack of known or unknown viruses on the brain.  For example, HIV-associated dementia (HAD) arises from HIV-1; some strains of influenza A can cause apoptotic neurodegeneration; West Nile virus can cause neurodegeneration, possibly as a result of cytotoxic lymphocytes.  
Neurodegeneration can also arise from stroke, and from certain types of spinal cord injuries.
These exhibit a very broad range of effects and origins.  For example, some give no dementia and affect only vision, such as POAG. Many give distinctive and different patterns of effect.  For example, FTDs, which have bilateral atrophy of the frontal and anterior temporal lobes, produce progressive nonfluent aphasia and semantic dementia, but, in contrast to e.g. Alzheimer's Disease, visuospatial skills and day-to-day memorizing is largely unaffected. Some give muscular wasting without sensory changes, e.g. ALS, and some do have the sensory changes such as Werdnig-Hoffmann. Some affect only vision such as retinitis pigmentosa, while others affect both vision and cognitive functions, such as Posterior cortical atrophy (PCA). Some produce abnormalities of posture, movement or speech, such as Striatonigral degeneration, and others produce progressive ataxias, such as OPCA. Some give an extremely broad range of effects. For example, CBD can give apraxia, alien limb phenomenon, cortical sensory loss, aphasia, myoclonus, bradykinesia, rigidity, dystonia, tremor, memory impairment and/or personality/behavioral changes.
The toxic protein, for those diseases that involve one, also varies. In some cases it is tau, i.e. in Alzheimer's Disease and other taupathies, and some are so linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease it is α-synuclein.  Prion disease involves PrPSc as its toxic protein, which involves missense.  The polyglutamine diseases involve polyglutamine containing proteins.  For Huntington's disease, it is huntingtin, for SBMA it is an androgen receptor,  for DRPLA it is atrophin, for SCA-1 it is Ataxin-1, for SCA-2 it is Ataxin-2, for SCA-3 it is Ataxin-3, for SCA-6 it is a calcium channel protein, and for SCA-7 it is Ataxin-7. 
In other cases, it is a matter of deficiency or absence of a protein. In Friedreich ataxia, the problem is frataxin deficiency, which affects sensory neurons in the dorsal root ganglion responsible for position sense. 
The nature of the protein deposits, when these occur, varies as well. In Alzheimer's Disease, there are extracellular plaques from β-amyloid and neurofibrillary tangles (from tau).  In Parkinson’s disease it is Lewy bodies and in ALS it is Bunina bodies. Taupathy produces cytoplasmic tangles, and Polyglutamine disease produce neuropil aggregates, intranuclear inclusions and cytoplasmic tangles. Prion disease produces prion plaque.  And note that the disease form is not necessarily related to the protein deposits. For example, Alzheimer's Disease and Pick's disease both give progressive dementia without other prominent neurological signs. But the characteristic Alzheimer's neurofibrillary tangles are not seen in Pick's Disease, which has straight fibrils, as opposed to the paired helical filaments of Alzheimer's Disease. Pick's Disease gives lobal atrophy, not seen in Alzheimer's Disease. 
The disease genes vary considerably as well. In Alzheimer's Disease, there is toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the Polyglutamine diseases, there is toxic gain of function with 9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of function with PRNP. In ALS there is toxic gain of function with SOD1. FTDP-17 arises from mutations at chromosome 17, Huntington's Disease from chromosome 4, and the neurodegenerative disorder that people with Down's syndrome develop later in life is presumably connected in some way to chromosome 21. Certain forms of Retinitis pigmentosa have been linked to deficiency in production of the kinase CERKL. Friedreich ataxia results from a mutation at the centromeric region of chromosome 9; it is the only disease known to be the result of a GAA trinucleotide repeat.
Finally, it must be noted that there are disorders that may or may not be neurodegenerative. Multiple sclerosis is perhaps the best known example; it is regarded by some as an autoimmune disease but by others as a metabolically dependent neurodegeneration.
As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical” neurodegenerative disorder. Some affect the mind, some affect movement, some affect both, and some effect neither.  Alzheimer's Disease is the most common neurodegenerative disorder. However, its etiology involves both tau protein and β-amyloid. Such a statement is not true for any other important neurodegenerative disorder, and indeed the vast majority of neurodegenerative disorders involve neither one of those. 
The great diversity of diseases falling within the neurodegenerative diseases or disorders category means that it is contrary to medical understanding that any agent could be generally effective against such diseases.  Many diseases have no treatment at all.
In summary, because vast numbers of neurodegenerative diseases or disorders have no pharmacological treatment at all, and in view of the varying mechanisms of the different neurodegenerative diseases or disorders, a skilled artisan would consider it unlikely that the claimed method would be useful for treating the full scope of neurodegenerative diseases or disorders encompassed by the instant claim limitations.  Furthermore, as the etiology of the different neurodegenerative diseases is typically multi-factorial, differing from one condition to another, or can be inherited, it is unlikely that a skilled artisan would view that the instantly claimed method, comprising administering a compound of Formula (I) to a subject, could be used to treat the full scope of neurodegenerative diseases or disorders, or the scope of the specific diseases listed in claim 9, as claimed.  
For a compound or genus to be effective against neurodegenerative diseases or disorders generally is contrary to medical science.  
 (5) The relative skill of those in the art:
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in treatment of neurodegenerative diseases /CNS diseases).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the claimed method is effective in treating the full scope of neurodegenerative diseases or disorders as claimed in instant claims 1-2, 5-9, 11, 13-21.  
The specification (Example 1) has provided guidance for a method of decreasing Atoxicity and delaying paralysis in C. elegans with -KG (Figure 1), with -KB (Figure 2), with 2-hydroxybutyrate (Figure 3), with alanine (Figure 4), with KIC (Figure 5), or with pyruvate (Figure 6), or with a combination of KIC and alanine (Figures 7-15).
The specification has provided guidance (Example 2) for a method of reducing amyloid-beta induced cell death in neuronal cells (PC-12 cells, Figure 16) and in primary mouse (Figure 17) and rat hippocampal neurons with octyl -KG (Figure 18). The Specification has shown that octyl-KG protects PC-12 neuronal cells, and protects mouse and rat primary hippocampal neurons against amyloid-beta induced cell death.
The Specification has provided no guidance regarding a compound of formula I being effective in an animal model of a neurodegenerative disease, besides delaying paralysis in C. elegans with a number of specific compounds of formula I, namely -KB, -KG, 2-HB, KIC and KIV.
The specification does not provide enablement for treatment of broadly claimed neurodegenerative diseases or disorders with a compound in instant Formula (I).
(8) The quantity of experimentation necessary:
Based on the unpredictability of the art, the diversity of diseases classified as neurodegenerative diseases or disorders and the complexity of the underlying mechanisms, for a compound such as a compound of Formula (I) to be effective against neurodegenerative diseases generally, is contrary to the teachings of current medical science.
Considering the state of the art as discussed by the references above, particularly with regards to claims 1-2, 5-9, 11, 13-15, 17-21, and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope with instant claims 1-2, 5-9, 11, 13-15, 17-21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-11, 13, 18, 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Huang et al. (WO2016/003854, published 7 January 2016, cited in PTO-892).
Huang (WO2016/003854) teaches (Figure 11, [0100]-[0101])) that -KB, which is a compound of instant formula I of instant claims 1-2, 5-8 (-KB is a compound of Formula I of claim 1, wherein R1 is -OR7 wherein R7 is hydrogen (as in instant claim 2); R2 and R3, together with the atom to which they are bound, form an oxo (as in instant claim 5); R11 and R12 are hydrogen (as in instant claims 6, 7); R4, R5 and R6 are hydrogen (as in instant claim 8)), and is a compound of instant claim 11, is effective to delay paralysis in a C.elegans model of Alzheimer’s disease. 
Huang teaches [0101] that -KB at a concentration of 4 mM, which satisfies the limitation of instant claim 13, administered as single dose, as in instant claim 19, delayed paralysis by up to 37% compared to vehicle treated worms.
As such, a method of treating Alzheimer’s disease in C.elegans by administering a therapeutically effective amount of a pharmaceutical composition comprising -KB is anticipated by Huang.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-11, 13-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pierzynowski (US 2015/0297544, cited in IDS), in view of Mori et al. (US 2005/0070606, cited in PTO-892).
Pierzynowski teaches a method of treating a neurodegenerative disease or disorder in a subject in need thereof (abstract; paragraphs [0130], [0174]-[0179]), which comprises administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of alpha-ketoglutaric acid (Abstract; [0006], [0130], [0173]-[0174]);  alpha-ketoglutaric acid is the instant elected species, is a compound of instant claim 11, and is a compound of Formula I of claim 1, wherein R1 is -OR7 wherein R7 is hydrogen (as in instant claim 2); R2 and R3, together with the atom to which they are bound, form an oxo (as in instant claim 5); R11 and R12 are hydrogen (as in instant claims 6, 7); R4 and R5 are hydrogen; and R6 is -COOR7 wherein R7 is hydrogen (as in instant claim 8). 
Pierzynowski teaches that the neurodegenerative disease or disorder is a neurodegenerative disease of the central nervous system, such as Alzheimer's disease (abstract; paragraphs [0016], [0174], [0177], [0082]), as in instant claims 9, 10. 
Pierzynowski teaches [0141] alpha-ketoglutaric acid as a pharmaceutical composition preferably for oral administration, as in instant claim 17.
Pierzynowski teaches [0190], [0191] administration of alpha-ketoglutaric acid daily, as in instant claim 20, in therapeutic doses (in g AKG/day [0189]), as in instant claims 18, 19, to a human in need of treatment [0191], as in instant claim 21.
Pierzynowski does not teach further administering to the subject alanine, as in instant claims 14, 15, 17, 18.
Pierzynowski does not teach the concentration of alpha-ketoglutaric acid in the pharmaceutical composition, as in instant claim 13, nor does he teach the concentration of alanine in the composition to be administered, as in instant claim 15.

Mori (US 2005/0070606) teaches (claims 3, 9, 10, 16, 17, 23) that L-alanine is effective to treat, for example, Alzheimer’s disease.
Mori teaches (claim 4) that L-alanine is formulated for oral administration, as in instant claim 17, and is administered in a therapeutically effective amount (claim 13) in the method of treatment.

Regarding claims 1-2, 5-11, 13, 19-21, it would have been obvious for a person of ordinary skill in the art to use the teachings of Pierzynowski to arrive at the instantly claimed invention. The person of ordinary skill in the art would have been motivated to administer alpha-ketoglutaric acid in a method of treating Alzheimer’s disease in a subject in need thereof, because Pierzynowski teaches that alpha-ketoglutaric acid is effective to treat a neurodegenerative disorder such as, for example, Alzheimer’s disease. Thus, the person of ordinary skill in the art would have administered alpha-ketoglutaric acid to a subject suffering from Alzheimer’s disease, with the expectation of achieving therapeutic effect.
Further, determining the concentration of alpha-ketoglutaric acid in the pharmaceutical composition for administration, as in instant claim 13, determining the number of doses, as in instant claim 19, and the frequency of administration, as in instant claim 20, are routine steps in a method of treatment, well within the skill of the artisan.
Regarding claims 14, 15, 17, 18, it would have been obvious for a person of ordinary skill in the art to combine the teachings of Pierzynowski and Mori to arrive at the instantly claimed invention. The person of ordinary skill in the art would have been motivated to administer a combination of alpha-ketoglutaric acid and alanine in a method of treating Alzheimer’s disease, because Pierzynowski teaches that alpha-ketoglutaric acid is effective to treat a neurodegenerative disorder such as Alzheimer’s disease, and Mori teaches that L-alanine is effective to treat Alzheimer’s disease. Thus, the person of ordinary skill in the art would have been motivated to combine alpha-ketoglutaric acid and alanine, with the expectation that the resulting combination has therapeutic effect in treating Alzheimer’s disease. Since both alpha-ketoglutaric acid and alanine for co-administration herein are known to be useful to treat Alzheimer’s disease, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). Further, determining the concentration of alpha-ketoglutaric acid and alanine in the pharmaceutical composition, as in instant claims 13, 15, in therapeutic amount, as in instant claim 18, for oral administration, as in instant claim 17, in the method of treatment is routine, well within the skill of the artisan.
As such, claims 1-2, 5-11, 13-15, 17-21 are rejected as prima facie obvious.

Conclusion
Claims 1-2, 5-11, 13-15, 17-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627